DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2022 has been entered.

Claim Status
Claims 23-28 are newly added.
Claims 1-13 and 22-28 are currently pending.
Claims 6-8 and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 November 2018.
Claims 1-5, 9-13, 22-25 and 28 are under examination herein.
Claims 1-5, 9-13, 22-25 and 28 are rejected.
Claims 5 and 25 are objected to.

Response to Amendment
	The amendment filed on 28 January 2022 has been entered.  Amendment of claims 1 and 13 is acknowledged.  

	The rejection of claims 1, 9, 11-13 and 22 under 35 U.S.C. 103 as being unpatentable over Cullen (US20160250385) in view of Moore (Moore, A. et al. Acellular Nerve Allografts in Peripheral Nerve Regeneration: A Comparative Study, 2011, Muscle Nerve, 44(2): 221-234) is withdrawn in view of Applicant's amendment of claim 1 "identifying a subset of nerve structures, including at least three longest nerve structures". 
The rejection of claims 2-4 under 35 U.S.C. 103 as being unpatentable over Cullen in view of Moore and further in view of Hudson (Hudson et al. “Optimized Acellular Nerve Graft Is Immunologically Tolerated and Supports Regeneration”, 2004, Tissue Engineering, Volume 10, pages 1641-1651) is withdrawn in view of Applicant's claim amendment.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Cullen in view of Moore and further in view of Simon (Simon et al. “Visualizing Axon Regeneration After Peripheral Nerve Injury with Magnetic Resonance Tractography” Neurology: Clinical/Scientific Notes, October 7, 2014, 83: 1382-1384) is withdrawn in view of Applicant's claim amendment.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Cullen in view of Moore and further in view of Austen (WO2014015274A1) is withdrawn in view of Applicant's claim amendment.
	
Priority
	The instant application is a continuation in part of Application 14/724,365, filed 28 May 2015. Therefore, the effective filing date of the invention is 28 May 2015. 

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 28 January 2022, with respect to the rejection of amended claim 1, claims 9, 11-13 and 22 under 35 U.S.C. 103 as being unpatentable over Cullen (US20160250385) in view of Moore (Moore, A. et al. Acellular Nerve 
Cullen discloses an average rate of neurite growth, but does not disclose identifying a subset of nerve structures, measuring each of the subset of nerve structures within the acellular nerve graft and averaging the measured length of the subset of nerve structures. Therefore, the 103 rejections of amended claim 1 and all dependent claims has been withdrawn. 

Applicant's arguments regarding the nonstatutory double patenting rejection has been fully considered, but they are not persuasive (Applicant's arguments, Pg. 14). Applicant argues since the instant claims have not yet been held to be allowable at this time, it is unknown whether the claims will issue in their current form and Applicant will assess the need for a Terminal Disclaimer once the application is in condition for allowance. Applicant further argues MPEP 804(B)(1) no longer applies as the claims of application 14/724,365 have been issued. 
Due to the claim amendments, claims 1-5, 9-13, 22-25 and 28 are now rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 11-14, 17 and 19 of U.S. Patent No. US11156595B2 (Deister) in view of Moore (Moore, A. et al. Acellular Nerve Allografts in Peripheral Nerve Regeneration: A Comparative Study, 2011, Muscle Nerve, 44(2): 221-234; previously cited). MPEP 804(a) now applies that U.S. Patent No. 11156595 has been issued.  
In the section for 103 Rejections, Applicant's arguments against Moore's disclosure pertain to the new nonstatutory double patenting rejection. Applicant argues Moore's disclosure of a need for further investigation of a critical length of an acellular allograft does not suggest use of a reference amount being used to determine a potency of a nerve graft. One of ordinary skill would understand that investigating a critical length of an acellular allograft would not require use of a reference amount (Arguments Pg. 12, ¶ 2). 


Claim Objections
Claims 5 and 25 are objected to because of the following informalities:    
In claim 5, line 6 and claim 25, line 6, "an amount of outgrowing nerve structure" should be amended to "the amount of the outgrowing nerve structure". 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-13, 22-25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly recited.     
In claim 1, it is unclear if the averaged measured length in lines 16-17 is intended to be the amount of outgrowing nerve structure that is determined from the analysis in line 8. The steps for determining the average measured length are listed as part of the analysis of the test construct, but it is not clearly defined if the averaged measured length is the amount of the outgrowing nerve structure or a part of the analysis used to arrive at that value. Claims 2-5, 9-13 and 22 are dependent on claim 1 and also rejected due to said dependency. 
Claim 2 recites "staining each section of the plurality of sections with one or more stains to identify the outgrowing nerve structure from the neuron or the group of neurons" in lines 7-8. It is unclear if this "outgrowing nerve structure" is the same as the "subset of nerve structures" that were identified in claim 1 and if the preparing, sectioning and staining steps of claim 2 are performed prior to the identifying step in claim 1, line 10. Claims 3-4 are dependent on claim 2 and also rejected due to said dependency.
In claim 23, it is unclear if the averaged measured length in line 15 is intended to be the amount of outgrowing nerve structure that is determined from the analysis in lines 7-8. The steps for determining the average measured length are listed as part of the analysis of the test construct, but it is not clearly defined if the averaged measured length is the amount of the outgrowing nerve structure or a part of the analysis used to arrive at that value. Claims 24-25 and 28 are dependent on claim 23 and also rejected due to said dependency.
Claim 24 recites "staining each section of the plurality of sections with one or more stains to identify the outgrowing nerve structure from the neuron or the group of neurons" in lines 7-8. It is unclear if this is the same "subset of nerve structures" that were identified in claim 23 and the preparing, sectioning and staining steps of claim 24 are performed prior to the identifying step in claim 23, line 10.  

Non-statutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-5, 9-13, 22-25 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 11-14, 17 and 19 of U.S. Patent No. US11156595B2 (Deister) in view of Moore (Moore, A. et al. Acellular Nerve Allografts in Peripheral Nerve Regeneration: A Comparative Study, 2011, Muscle Nerve, 44(2): 221-234; previously cited). This rejection is newly recited and necessitated by claim amendment.

Claims 1-3, 6, 11-14, 17 and 19 of U.S. Patent No. US11156595B2 are directed to a method for conducting an in vitro bioassay, the method comprising: affixing a dorsal root ganglion to a first end of an acellular nerve graft segment with a collagen gel to form a test construct; culturing the test construct in a neuron cell growth medium for a period of time to allow nerve outgrowth from the DRG into the nerve graft segment; performing an analysis of the test construct, wherein the analysis indicates an amount of a peripheral nerve structure outgrowing from the DRG, wherein performing the analysis of the test construct comprises: identifying at least three longest nerve structures outgrowing from the DRG into the nerve graft segment, measuring a length from the first end of the nerve graft segment on which the DRG is affixed to an end of each of the at least three longest nerve structures outgrowing from the DRG within the nerve graft segment, and averaging the measured length of the at least three longest nerve structures; and determining a potency of the nerve graft from a metric derived from the analysis.
 differ from the patent claims in that the instant claims are directed to a method for conducting an in vitro bioassay of an acellular nerve graft, the method comprising: affixing a neuron or a group of neurons to a first end of the acellular nerve graft to form a test construct, rather than a dorsal root ganglion. The genus limitation "neurons" as recited in instant claim 1 is anticipated by the species limitation "dorsal root ganglion" recited in the method of patent claim 1.  
The patent claims do not recite "determining a potency of the acellular nerve graft based at least in part on the determined amount of the outgrowing nerve structure and a reference amount of outgrowing nerve structure". 
Moore discloses "acellular allografts most likely possess much shorter critical lengths (the length beyond which the nerve grafts cannot support nerve regeneration) than fresh nerve isografts. Further investigation of the critical length of such acellular allografts is greatly needed to direct development of more effective techniques for allograft preparation" (Moore, Pg. 3, [2]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method recited in patent claim 1 to further compare the outgrowing nerve structure and a reference amount (critical length of fresh nerve isografts), because Moore teaches the critical length of acellular allografts is needed to direct development of more effective techniques for allograft preparation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./           Examiner, Art Unit 1657             

/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631